UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7524



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOHN ANTONIO EVANS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CR-89-183-A, CA-95-504-AM)


Submitted:   February 6, 1996              Decided:   June 11, 1996


Before WILKINSON, Chief Judge, and WIDENER and WILKINS, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


John Antonio Evans, Appellant Pro Se. Bernard James Apperson, III,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Evans, Nos. CR-89-183-A; CA-95-504-AM (E.D. Va. Aug. 21, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2